  Case 5:20-cv-00019-LGW-BWC Document 24 Filed 10/05/20 Page 1 of 1



                                                                                                  FILED
                        IN THE UNITED STATES DISTRICT COURT                            John E. Triplett, Acting Clerk
                                                                                        United States District Court
                       FOR THE SOUTHERN DISTRICT OF GEORGIA                        By CAsbell at 11:06 am, Oct 05, 2020
                                 WAYCROSS DIVISION


 KAI HUANG,

                Petitioner,                                  CIVIL ACTION NO.: 5:20-cv-19

         v.

 WARDEN TRACY JOHNS,

                Respondent.


                                            ORDER

       This matter is before the Court on Respondent’s Motion to Strike Petitioner Kai Huang’s

(“Huang”) motion for summary judgment. Doc. 23. The Court hereby ORDERS Huang to file

a response to this Motion within 14 days of this Order. The Court cautions Huang his failure to

respond to this Order will result in the dismissal of his 28 U.S.C. § 2241 Petition without

prejudice based on his failure to respond to an Order of this Court. In addition, the Court

reminds Huang of his obligation to notify the Court, in writing, of any change in address. Doc. 5

at 2. Huang’s failure to do so will also result on the dismissal of his Petition for failure to follow

this Court’s Orders.

       SO ORDERED, this 5th day of October, 2020.




                                       _____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
